OFFICE     OF    THE   ATTORNEY     GENERAL   OF   TEXAS
                                       AUSTIN




Honorable W. E. Lowq, Exaoutite Dlrrotor
Stat.0Board for Vooational Quoatlon
P. 0. Drawer BB
liurtln11, Tour
                               Opinion Eo. O-6667




Dear Sir:

18 quoted in run            below:




                                          Toxa8 or rirty to on*
                                          approximately one hun-
                                         rlod or mvon or right
                                         tration and the Stats
                                      atlon am aware that thl8
                                      at.4 In order that ln8truo-
                                      n, Agrloultura, Trade and
                           oatlon, and HemmakIng may be brought
                           of ax-rsrrloemen *ho de8ire to enroll
                          or lnetruotlon without laavlng their
       plW8t?Ult     OO~Ullit~.
              “(1)     Mar  the State  Board ror Vooational
                        Muoation sntar   into the above de8-
                        orlbed oontraot?
                                                                 235


Eonorablr   W.   B.   Lowry     -   Pago   2




            "At the proront tlma,  8om thirty-fira or rorty
       Or the aborr typo 8OhOO18 ham boon organizrd throu&
       thr oooporatlre  rrrortr or thr Vetoram Adminlrtra-
       tlon, the Stat0 Board ror Vooatlonal Pduoatlon,
       the Governor*8  Approving Ccmmlttro, and thr looal
       rohool board8.
            “(2) Should the amwar to quo8tlcm    No. 1 be
                 airlrmatlre,would the aborr oontraot
                 apply to thO8. rooatlonal 8OhOOl8 0r
                 1088 than junior oollrgr grad. whloh hare
                 boon organlmrd under tho oondltlonr sot
                 out in paragraph 1 and whloh arm now be-
                 ginning to operato undsr olty and oounty
                 board8 or eduoation in rarloulr  oltlor
                      Pnd     OCUnti.8     thrOUghOUt   TlE387

            "St 18 the Intention or the Veterans Adnlnl8tratlon
       and or the State Board ror Vooational Eduoatlon that 8Xi8t-
       lag oontraotllbotwoon the Veteran8 Abmini8tratiOn and oer-
       taln junior oolleger, oollegrr, and unlrerrItle8 be not
       di8turb.d by any ruling raque8ted in the aborr paragraph8.*
            We ,undorstandthat the Stat8 of Texa8, through the
State Board for Vooatlonal Eduoatlon, ha8 been ooopsratlng with
the rsderal gorernment       ror many rear8 in providing vooatlonal
rduoation and rahabllitatlon. The to&oral rtatutar on rooation-
al qduoatlon (U. S. C. A., Tltlr 20, oh. 21, onaoted         in 1917
and 8Ub8eqUently    amondsd, provide fedora1 iUXid8to aid the
State8   in oonduotlng vooationciirduoation, rubjeet       to oertain
oonditionr,,one oi ruoh oondI%lon8 being that the State, through
it8 Legirlaturo, lo o o pthe   t prorI8lonr or the rrdaral    law and
oroatr a State board with all moemary power to oooperata in
admlnl8terl      the roderal    law. 20 u. s. c. A. ho. 16,
Another oond Y tion i8 that the State board mhali prepare plan8,
rhowing the kind8 of rooational eduoatlon to bs oonduotecl,OOUr808
Or 8tUw,    methods Of in8truOtiOll,    OtO., atId 8Ubdt   8UOh p1=8
to the Federal Board ror Vooatlonal Eduoation (now todrral Se-
ourlty Agenoy) ror approval. 20 U.S. C. A., Sea. 16.
           H. B. No. 239, Thirty-Eighth L@8latUre, ohaptor
131, whlah booam siirotlreMaroh 24 1923, aooept8, and oon-
rlrma prior looeptanoes Or, the prorlrionr or the above
Honorable U. R. Lowry - Page 3


da8orlbad is&era1 law, da8ignata8       the Stats Traarurar a8 ourto&-
Ian or all fUBd8 allotted to the Stats        or Taxar rrom 8816 radaral
lpproprl8tion8, 688igMt48 8nd ampOwer th8 Stats Board of
Vooationti Rduoation to ooop4rata with the is&era1 boar& in a&-
miB18tSrIng raid Aot and to do a11 thing8 B40488W~ to ra4aIra
the full bSnSiit8 thereof, and pr48Orib.8         the W#AirUlWBt8    iOr
rahoolr to woura    the benefit8 of the Aot urd the dutlar or
the 8tat8   board In oonn8otion therewith. Althou& thir law
w48 not InOludad in the RaTi8ed oitil       8ktUt.8    of 1925,   it i8
provided   in the tlml Title, 840. 6, that 'no law l          ff4 OtiB g
Federal 816 for rooational     lduoatim    in th18 8tat8, 8hall be
lr r a o tabydthe rapaallng olaura of thlr title, lxoapt *era
alkrld    or amandad by the Ravl8ad Statuta8.W
           The radaral rtatutar on rooatlonal rehabilitation or
parronr dI8ablad in Indurtry or othanl8a (29 U. 8. 0. A., Saor.
/l-44),  lnaotad in 1920 and 8Ub84qUSBtly   lmrndad, provide
federal fund8 ror ~84 or the Statar, 8ubjaot to oartaln oon-
ditiOn8,                     Of rSd4~
          InOiUdiDg 8WAt4hlIkg            IpDBSr,8Ubi88iOn  Oi
plan8 by the Stats board to the Pa&err1 Saourlt~ Aganoy ror
8pprova1, aooaptanoa br the Stats, through    the Laglrlatura, of
the radaral rtatutar, and authorlcation 0r the Stats Board ror
Vooational Eduoation (oraatad to OOOpSratS under Title 20 dir-
ou88ad above) to oooparata in the ldmini8tr4tion of thlr iad-
are1 law.
           Artlola 2675-l. Varnont8 Annotated Civil Statuta8,
ln4otad in 1929 8nd rubrrquantl~ amended, aooapt8 the prori8Ion8
or the above xmtltmad rooatlon8l rahabllitation law8 (29
U.S. C. A., 8408. 31-44), ampOwer the Stats Board of Vo-
oatlonal Bduoatlon to oooparata with the term8 and oondition8
lxpra88ad  therein, and authorizer the Stats Traarurar to ra-
oa1ta and 618bUr84 run68 appropriated  thereunder.
           9. B. No. 120, forty-Ninth Lagl8latura, oh. 359,
lpprwad  Suns 22, 1945, made an appropriation for the biennium
ending Augu8t 31, 1947, vor the purpora of praaotlng     pub110
84hOO1 intSr48t8 and matohing  ~adaml  fun&r,” the rUIid8 80 appro-
priatad *to be allotted and l xpandad br the Stats Board for
Vooatlonal RduoatIon.W Th18 Aot of the LSgi8htW8 further
prOvlda8 that ruoh iUBd8 rha11 be lxpandad   in looordnnoaWith
all Faderal law8 Mb regulation8 governing VOOatiXml SdUOatiOB~
Saotlon 4 or the Aot read8 aI rOilOW8?
                                                                        2!!?


Honorable W. B. Lowry- Page lb


          wSao. 4.       The State
                                Board ior Vooatlonal gdu-
          oation,. .   t&l’OUgh
                         .   _. baoutIra _ _.Orrioar,
                                  it8
                                               _      18 hara-
          Dy autllorlzaa  to r4041v4 ana dl8bur84 ln
          looordanoa with plan8 aooaptabla to the rarpon-
          rib18   ~adaral aganoy, all Fadaral money8 that
          are nude available            to   the Stats   Of Taxar iOr
          ruoh purpO848 a8 training p4r80~41 ?Or MtIOn8l
          datan8a  IndU8tri48, and for rush other aotivitia8
          a8 ooma under the authority of the State Board
          ror  Vooatlonal E&uoation.”
         Saotlon 5 of the Aot allooataa the rundr to partloular
rooational ranioas, and oontains the following addltlonal pro-
vI8lon:
          Tna proper orrloar  or orrioar4 or any Stats
          Departments, buraau8, or divI8IOn8 Of State
          Aganoias are hereby authorized to make appll-
          oatlon ror and aooapt any gIft8, grants, or
          allotments from the United States government
          to ba uead on Stats Cooparatira and other
          Federal projaots and programs in Tax.88,in-
          oludlng oon8truotion of pub110 bulldlnge, ra-
          pair8 and improvaxuante.Any of suoh Federal
          fund8 as may be deposited In the State Traas-
          ury are hereby appropriated to the 8pSOiriO
          purpoaa authorized by the Federal Qovarnmant,
          and 8fbia$t,to the lImIt4tIon8 plaoad In thi8
          Aot.

          (A rimilar provision lb oontainad in the approprl-
atlon bill for Stats Departments. Sea Aots 1945, 49th Lagls-
latura, ohaptar 378, p. 810, at p. 941.)
             Pub110 Law 16, 78th Congress, a8 amended, proridae
ror vocational rahabIlItatIon of disabled veteran8 of World
War II a8 prasorlbad by the Adminirtrator of Vataran81 Af-
fairs. Saotion 2 authorize8 the Admini8trator     to utilize
the taollltlar of “any other governmental aganoy a8 wall a8
thora maintained by joint Federal and Stats oontributlon;
and, In addItlon,    ha may, by agreement or oontraot with pub-
110 or private inetitutions or @8t4bl18hm4ntSeprovide for
ru4h additional training r,aoilltla8a8 may be suitable    and
naoa8e.ary*~  to looompli8h the pUrpO848 Of the A4t.

          We undaratand from your latter and from ooniarano48
that you propose to negotiate a oontraot with the Veteran8
    Honorable W. E. Lowry - Page 5


    Admlnlrtratlon      whereby you will   provide rooatlonti    mhabili-
    tation   training      for   rataran8    are
                                            tie  ap roved by the Vatsran
    AdminI8tration under Pub110 Law 16, 78t i Oongra88,          8uoh oon-
.   traot     to 8paOlfy tba 00Ur848 oi Inrtruotion      and the  aharga8
    tharafOr to be paid by the Vataran8 AdmIni8tration.            We fur-
    ther undarrtand     that neither   the ore&it nor the pub110 fund8
    or the stat4 of Taxa are to be pladgad o r lxpandad by ruoh
    oontraot or br the aduoational        program to be oonduotad thara-
    under, but that the antlra       oort will be paid out of the ohargar
    rpaolfiad     in the oontraot. We further undarrtand        that all
    training provided ror in the oontraot will be oonduotad by
    approved looal rohool8, under your 8uparYi8ion,and that you
    will raoaira the payments tharaior from the Veteran8 Adminla-
    trotion and dIrbur88 same to ruoh looal 8OhOOl8 in aooordanoa
    with plan8 aooaptabla to the Veteran8 AdmInIetration.
                 Subjaot     to the
                             above 8tatamant of our UndarrtandIng
                       t 18 our opinion that the State Board for
    ~~0KS”~~~~~iin       ha8 the authority, under the rtatuta8
    &i8ou88ad above, to m&a 8uoh a oontraot with the Veteran8
    Admlnlstratlon.

                We ‘are uncertain a4 to the meaning of your saoond
    question quoted above. Whathar a oontraot “nould apply” to
    partioular 8OhOOl8 would dapand upon the term8 of the oontraot,
    If you mean to a8k whether you oould, by oontraot, legally
    8upareada and terminate valid oontraots    tiioh may now axlet
    between the Vatarana Administration and looal 8ohool8, our
    an8war I8 that you oannot, axoapt with the oonaant of the looal
    8OhOOl8. But existing oontraots may be terminated     by agraa-
    ment ol the pertIa8,    and any such sohool may, with your par-
    mireion, qualiry to give the training under your plan. We
    oonstrua your question, however, to a8k whether the State
    Board ror Vooational Eduoation ha8 authority, by ag?aemant with
    ruch looal rohools, to utilize    their raoilItla8 ror rurnlrhlng
    rooatlonal training    to ratarans under Pub110 Law 16 as pro-
    vided in raid oontraot and to di8bUr84 the money8 raoaIrad
    from the Veterans Administration to auoh 10041 8ohools in
    payment ror suoh training. Under the provlalons of the ap-
    propriation   bill  mantlonad above, the Board 18 axpra84ly
    authorized “to raoaiva and dI8bUr84 in aooordanoa with plan8
    aooaptabla to the raspon8ibla Bademal aganoy, all Federal
    money8 that are made arallabla    to the Stats Of Tax48 . . . .
    ror auoh other aotlrltiar    a8 ooma under the authority Of the
    Stat4 Board for Vooatlonal EduoatIon.w HSrS, th4 r@8POn8ibl*
                                                                                         299

gonorabla    W. B. Lowry - Page        6



~adarallg a no y18 the vataran8 Adminirtration.                  The utili-
rationor ruoh looal 8ohool8 and di8bur8unant                   or tadaral        rona~
to tham, if pro?1686 for in the oontraot        with            the Veteran8
AduInlrtratlon, will be *in looordanoa with                  plan8 aooap-
table” to ruoh lganoy. The aotlYitJ, that               18,     providing
yOO8tiOBal    UhOatiOIl,   18   0114   that OOQ88    UBd8r     tho   authority
or the Board.  Tharafora,    we an8war        your    raoond qua8tlon,            a8
ra8tatad, in the lifbaatiYa.
            mi8 opi~lon    488uIIL48, without  daoIdIng,  that the
yooational   8OhOOl8 oontamplatad     by your propo8ad oontraot    may
ba legally   organized,   with authority    to partorm the raqulrad
training   and to raoai?a    and di8bur8a the rpaoitiad    paymanta.

                                       Your8 vary    truly
                                ATTORNXYGENERALOF -TEXAS